Citation Nr: 1724143	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as alcohol and drug dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for February 2015.  However, in a January 2015 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the Board considers the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

As noted in the previous Board Remand, the Board has expanded the Veteran's claim for service connection for alcoholism and drug addiction to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

1.  The Veteran has no current diagnosis of an acquired psychiatric disorder.

2.  Drug and alcohol dependence is not a disorder in and of itself for which service connection may be granted 



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, characterized as alcohol and drug dependence, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In March 2016, the Board remanded the issue on appeal to afford the Veteran the opportunity to submit documents demonstrating that he has been diagnosed with an acquired psychiatric disorder.  In January 2017, he provided an incomplete VA Form 21-4142a that authorized VA to obtain records from a correctional facility.  However, VA sent a letter to the Veteran in February 2017 requesting that he submit a form that provided the provider/facility street address and dates of treatment.  As all portions of the form must be filled out to enable a medical provider to honor the request, the form was found to be invalid.  No response was received by VA.  VA met its duty to assist as it attempted to help him with his claim, but he failed to provide the requested information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street." If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him).

The Board acknowledges that the Veteran was not provided with a VA examination for his acquired psychiatric disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, the Board finds that multiple McLendon standards have not been met.  First, there is no competent evidence of a current disability or persistent or recurring symptoms of a disability.  The record contains a single medical entry describing mild depression and anxiety, but this one-time entry is insufficient to infer a pattern of symptoms or a diagnosis of an acquired psychiatric disorder.  Additionally, there is no evidence of mental health treatment in service or a relationship between his claimed mental health symptoms and his military service.  Therefore, the Board finds that an examination of his claimed disorder is not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence as detailed below, the Veteran's claim for service connection for an acquired psychiatric disorder is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  Specifically, there is no evidence that the Veteran has ever been diagnosed with an acquired psychiatric disorder.  

The record contains a single relevant medical entry from January 2007.  In that entry, a medical practitioner stated that the Veteran requested a session with a clinician in which he "explored issues of mild depression and anxiety."  The clinician observed that the Veteran described a mild stress reaction to certain life changes.  As he is serving a lengthy prison term for murder, it is very possible that his time in prison is related to these symptoms.  Regardless, this one-time entry is insufficient to infer a pattern of symptoms or a diagnosis of an acquired psychiatric disorder.  

The Board notes that the Veteran has never specifically asserted that he has an acquired psychiatric disorder.  Rather, the Board previously expanded his original claim of entitlement to service connection for alcoholism and drug addiction under Clemons, supra.  Despite the expansion of his claim, he has submitted no evidence demonstrating that he currently has or has ever had an acquired psychiatric disorder.  
Moreover, the law prohibits an award of VA compensation for such alcoholism or drug abuse as a disorder in and of itself.  See 38 C.F.R. § 3.1(m).  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for an acquired psychiatric disorder.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from symptoms that may approximate an acquired psychiatric disorder, he is not competent to provide a medical opinion diagnosing that disability.  Such medical diagnoses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4. 
 
Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed acquired psychiatric disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, characterized as alcohol and drug dependence, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


